UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7722



SPENCER UTSEY,

                                            Plaintiff - Appellant,

          versus


CORRECTIONAL MEDICAL SERVICES; DR. TOM BYRNE;
WILLIAM CATOE, Director, in their individual
and official capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-99-3284-2-13AJ)


Submitted:   May 11, 2000                   Decided:   May 17, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Spencer Utsey, Appellant Pro Se. James Miller Davis, Jr., DAVID-
SON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina; Jackson
L. Barwick, Jr., Columbia, South Carolina; Norma Anne Turner Jett,
EARLY & NESS, Bamberg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Spencer Utsey appeals from the denial of his motion for ap-

pointment of counsel in his 42 U.S.C.A. § 1983 (West Supp. 1999)

action.    We dismiss the appeal for lack of jurisdiction, because

the order is not appealable.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain inter-

locutory and collateral orders.    See 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory, deny Utsey’s motion

for appointment of counsel, and deny as moot Correctional Medical’s

motion to dismiss for failure to properly serve Utsey’s informal

brief.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2